SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

605
KA 10-02398
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

TOMMY DOWNING, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered October 26, 2010. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree
(five counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court